Title: To Thomas Jefferson from George Hammond, 13 July 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 13 July 1793 11 oClock AM

I have received your letter dated yesterday, and I cannot conceal from you my surprize at the requisition contained in it—that the President expects from me, as one of two parties specified, that none of the vessels you have enumerated shall “depart until his ultimate determination” respecting them “shall be made known.” I have no wit of controul over any of them: Indeed, one alone excepted, they are all either vessels of force, fitted out, armed and equipped in the ports of the United states, for the purpose of committing hostilities on the subjects of Great Britain, or British property captured, by one of those vessels so fitted out, armed and equipped, and by another of a similar description, le sans culottes, which you have omitted, and which continues, as I am assured, to augment its force in the port of Baltimore.
The single exception I have made refers to the British letter of marque ship, Jane, with respect to your mention of which, I should feel nearly as much surprize, as at the other subjects of your communication, were I not convinced that the letter, which I transmitted to you yesterday morning at half past ten o’Clock, cannot have been laid before the President, previously to your writing to me: For I should, in that case, have flattered myself that the evidence I have adduced and the corroborating testimony I have offered to adduce, relative to that vessel, would have been sufficiently satisfactory to have exempted it from being included in the enumeration which you have been pleased to communicate to me. I have the honor to be, with sentiments of great respect Sir, your most obedient humble Servant,

Geo: Hammond

